

Exhibit 10.1



AGREEMENT AND PLAN OF MERGER



This Agreement and Plan of Merger, dated as of this 9th day of April, 2008 (the
“Agreement”), by and among Nutra Pharma Corp., a California corporation (“Nutra
Pharma”), NP Acquisition Corporation, a Nevada corporation wholly owned by Nutra
Pharma (“Acquisition”), Receptopharm, Inc., a Nevada corporation
(“Receptopharm”) and the stockholders of Receptopharm listed on the signature
pages hereto (collectively, the “Executing Stockholders,” and together with
Nutra Pharma and Receptopharm shall be referred to collectively as, the
“Parties”). Terms used herein and not otherwise defined shall have the meaning
set forth in Article IX hereof.
 
WITNESSETH:


WHEREAS, Nutra Pharma is the beneficial owner of 4,444,444 shares of the common
stock, par value $.001 per share, of Receptopharm (the “Receptopharm Common
Stock”), which shares represent thirty-eight percent (38%) of the aggregate
outstanding shares of Receptopharm Common Stock; and


WHEREAS, Nutra Pharma desires to acquire the remaining sixty-two percent (62%)
of the outstanding shares of Receptopharm Common Stock on the terms and subject
to the conditions set forth herein; and


WHEREAS, the Parties desire that Acquisition be merged with and into
Receptopharm in accordance with Nevada law (the “Merger”); and


WHEREAS, the Board of Directors of Receptopharm has (i) determined that the
Merger, this Agreement and the other transactions contemplated herein are fair
to and in the best interests of Receptopharm and its stockholders and have
declared that the Merger is advisable; and (ii) approved the Merger and this
Agreement and (iii) recommended that its stockholders adopt and approve the
Merger and this Agreement; and
 
WHEREAS, the respective Boards of Directors of Nutra Pharma and Acquisition and
the sole shareholder of Acquisition have each (i) adopted this Agreement and
(ii) approved the Merger and the transactions contemplated by this Agreement;
and
 
WHEREAS, the terms and conditions of the Merger, the manner of converting the
capital stock of Receptopharm and such other terms and conditions as may be
required or permitted to be stated in this Agreement are set forth below;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, Nutra
Pharma, Acquisition, Receptopharm and the Executing Stockholders hereby agree as
follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I.
THE MERGER
 
1.1 The Merger. Subject to the terms and conditions contained herein, at the
Effective Time, Acquisition shall be merged with and into Receptopharm in
accordance with the requirements of Nevada law. Thereupon, the corporate
existence of Receptopharm, with all of its rights, privileges, immunities,
powers and purposes, shall continue unaffected and unimpaired by the Merger, and
Receptopharm, as the corporation surviving the Merger, shall be fully vested
therewith, the separate existence of Acquisition shall cease upon the Merger
becoming effective as herein provided and thereupon Acquisition and Receptopharm
shall be a single corporation (sometimes referred to herein as the “Surviving
Corporation”).
 
1.2 Filing. As soon as practicable following fulfillment of the conditions
specified in Article V hereof, and provided that this Agreement has not been
terminated and abandoned pursuant to Article VIII hereof, Acquisition and
Receptopharm will cause (a) executed Articles of Merger (the “Articles of
Merger”) in the form required by Section 92A.200 and 92A.207 of the Nevada
Revised Statutes (“NRS”) to be filed with the Secretary of State of the State of
Nevada in accordance with the provisions of the NRS. 
 
1.3 Effective Time of the Merger. The Merger shall be effective at the date and
time that the Articles of Merger is filed with the Secretary of State of the
State of Nevada, which date and time are sometimes referred to herein as the
“Effective Time”.
 
1.4 Effect of the Merger. The Merger shall have the effects set forth in Section
92A.250 of the NRS.
 
1.5 Articles of Incorporation and Bylaws. At the Effective Time, the Articles of
Incorporation of Receptopharm as in effect immediately prior to the Merger shall
be the Articles of Incorporation of the Surviving Corporation, which may be
amended from time to time after the Effective Time as provided by law. At the
Effective Time, the bylaws of Receptopharm as in effect immediately prior to the
Merger shall be the bylaws of the Surviving Corporation, which may be amended
from time to time after the Effective Time as provided by law.
 
1.6 Directors and Officers.
 
(a) From and after the Effective Time, the members of the Board of Directors of
Receptopharm immediately prior to the Effective Time shall become the members of
the Board of Directors of the Surviving Corporation.
 
(b) From and after the Effective Time, the officers of Receptopharm immediately
prior to the Effective Time shall become the officers of the Surviving
Corporation, in the same capacities they respectively held in Receptopharm.
 
2

--------------------------------------------------------------------------------


 
1.7 Conversion. At the Effective Time, all of the issued and outstanding shares
of capital stock of Acquisition and Receptopharm shall, by virtue of the Merger
and without any action on the part of the respective holders thereof, be
converted as follows:
 
(a) Each share of common stock, par value $.001per share, of Acquisition shall
be converted into one share of Receptopharm Common Stock;
 
(b) Each share of Receptopharm Common Stock (other than shares of Receptopharm
Common Stock owned by Nutra Pharma or any subsidiary of Nutra Pharma) shall be
converted into four (4) shares of common stock, par value $.0001 per share (the
“Nutra Pharma Common Stock”), of Nutra Pharma (collectively, the “Merger
Consideration”); provided that in no event shall the number of shares of Nutra
Pharma Common Stock issued in connection with the transactions contemplated by
this Agreement exceed thirty million (30,000,0000) shares.
 
1.8 Effect of Conversion of Shares. After the Effective Time, and until
surrendered, each outstanding certificate which, prior to the Effective Time
represented shares of Receptopharm Common Stock (each, a “Receptopharm
Certificate”), shall be deemed for all purposes to represent only the right to
receive four (4) shares of Nutra Pharma Common Stock multiplied by the number of
shares of Receptopharm formerly represented by such Receptopharm Certificate.
 
1.9 Stock Option and Other Plans. Prior to the Effective Time, Receptopharm
shall terminate any stock option plan and any other plan, program or arrangement
providing for the issuance or grant of any other interest in respect of the
capital stock of Receptopharm (collectively, the “Stock Plans”). As of the date
hereof, there are no options currently exercisable to acquire shares of
Receptopharm Common Stock.
 
1.10 Procedures for Exchange. Nutra Pharma shall take all steps reasonably
necessary on and as of the Effective Time to deliver to an exchange agent
mutually agreed upon by Nutra Pharma and Receptopharm (the “Exchange Agent”),
for the benefit of the holders of Receptopharm Certificates, for exchange in
accordance with Section 1.7, the number of shares of Nutra Pharma Common Stock
in accordance with this Agreement.
 
1.11 Dissenting Shares.
 
(a) Upon filing a notice of election to demand payment for shares of
Receptopharm Common Stock pursuant to Section 92A.420 of the NRS, and complying
with the other requirements thereof and of Sections 92A.300-500 of the NRS, a
Dissenting Stockholder shall thereafter be entitled only to payment as provided
in Sections 92A.460 through 92A.500 of the NRS and shall not be entitled to vote
or to exercise any other rights of a stockholder of Receptopharm. If the
Dissenting Stockholder fails to properly exercise and perfect its dissenters’
rights as set forth in NRS Sections 92A.340-500 inclusive, in a timely manner,
then, such Dissenting Stockholder’s Dissenting Shares shall cease to be
Dissenting Shares and shall be converted into and only represent the right to
receive the Merger Consideration payable in respect of such shares.
 
3

--------------------------------------------------------------------------------


 
(b) In accordance with Nevada law, concurrently with notice of the Receptopharm
stockholders’ meeting being held to consider and vote upon the Merger,
Receptopharm has or will notify each Receptopharm stockholder who is eligible to
exercise dissenters’ rights under Section 92A.380 of the NRS that dissenters’
rights are or may be available for any or all of such stockholder’s shares of
Receptopharm Common Stock. Such notice has or shall include a copy of NRS
Sections 92A.300-92A.500. Any such stockholder entitled to dissenter’s rights
must deliver to Receptopharm before the stockholder vote is taken, written
notice of its intent to demand payment for its shares of Receptopharm Common
Stock if the Merger is effectuated and must not vote in favor of the Merger (any
such stockholder who properly provides such notice and complies with Section
92A.420 of the NRS, a “Dissenting Stockholder”). 
 
1.12 Closing Deliveries
 
(a) At the Closing, Receptopharm and the Executing Stockholders shall deliver or
cause to be delivered to Nutra Pharma:
 
(i) a certificate of the President of Receptopharm certifying as to the matters
set forth in this Section 5.2(a);
 
(ii) a certificate of the President of Receptopharm certifying as to the matters
set forth in Section 5.2(b); and
 
(iii) Receptopharm Certificates representing shares of Receptopharm Common Stock
beneficially owned by the Executing Stockholders, with stock powers attached
thereto.
 
(b) At the Closing, Nutra Pharma and Acquisition shall deliver or cause to be
delivered to Receptopharm:
 
(i) a certificate of the Chief Executive Officer or Chief Financial Officer of
Nutra Pharma certifying as to the matters set forth in this Section 5.3(a);
 
(ii) a certificate of the Chief Executive Officer or Chief Financial Officer of
Nutra Pharma certifying as to the matters set forth in this Section 5.3(b); and
 
(iii) the shares of Nutra Pharma Common Stock issuable pursuant to Section
1.7(b) hereof.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF RECEPTOPHARM
AND THE EXECUTING STOCKHOLDERS
 
Receptopharm and the Executing Stockholders represent and warrant to Nutra
Pharma and Acquisition as of the date of this Agreement and as of the Effective
Time:
 
2.1 Organization, Good Standing and Corporate Power. Receptopharm is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has the requisite corporate or other power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Receptopharm is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect on Receptopharm.
 
2.2 Capitalization. The authorized, issued and outstanding Receptopharm Common
Stock and securities that are convertible into, or exchangeable for, shares of
Receptopharm Common Stock without giving effect to any of the transactions
contemplated hereby are held beneficially and of record by the Persons set forth
in Schedule 2.2 hereto. Receptopharm has no contracts containing any profit
participation features, stock appreciation rights or phantom stock options that
allow any Person to participate in the equity of Receptopharm except as set
forth on Schedule 2.2 hereto. All of the outstanding shares of Receptopharm
Common Stock are validly issued, fully paid and non-assessable. Receptopharm is
not subject to any obligation or contract (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock. There
are no shares of capital stock of Receptopharm held in the treasury of
Receptopharm and no shares of capital stock of Receptopharm are currently
reserved for issuance for any purpose or upon the occurrence of any event or
condition. There are no outstanding Options.
 
2.3 Authority Relative to This Agreement.
 
(a) Receptopharm has full corporate power and authority to enter into this
Agreement and the agreements contemplated hereby to which Receptopharm is a
party and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and all other agreements
and the transactions contemplated hereby have been duly authorized by the Board
of Directors and stockholders of Receptopharm and no other corporate proceedings
on its/their part are necessary to authorize this Agreement and the agreements
contemplated hereby and the transactions contemplated hereby and thereby. Upon
the execution and delivery of this Agreement by Receptopharm, this Agreement
will constitute a legal, valid and binding obligation of Receptopharm
enforceable against it in accordance with its terms.
 
(b) Each Executing Stockholder has full power and authority to enter into this
Agreement and the agreements contemplated hereby and to deliver its respective
shares of Receptopharm Common Stock to Nutra Pharma as provided for herein, free
and clear of all Liens except for Permitted Liens. Upon the execution and
delivery by the Executing Stockholders of this Agreement, this Agreement will
constitute a legal, valid and binding obligation of the Executing Stockholders
enforceable against them in accordance with its terms.
 
5

--------------------------------------------------------------------------------


 
(c) Except as set forth on Schedule 2.3(c), the execution, delivery and
performance of this Agreement by Receptopharm and the Executing Stockholders of
this Agreement, and all other agreements contemplated hereby, and the
fulfillment of and compliance with the respective terms hereof and thereof by
Receptopharm and the Executing Stockholders, do not and will not (i) conflict
with or violate Receptopharm’s Articles of Incorporation, as amended, or
Receptopharm’s Bylaws; (ii) conflict with or violate any Law applicable to the
Executing Stockholders or Receptopharm or by which any property or assets of
Receptopharm are bound except such Laws the failure of which to comply with
would not have or cause a Material Adverse Effect on Receptopharm; or (iii)
result in any breach of or constitute a material default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation of any
Material Contract; or (iv) result in the creation of a Lien on any property or
assets of Receptopharm except such that would not result in a Material Adverse
Effect on Receptopharm.
 
2.4 Financial Statements. Attached hereto as Schedule 2.4 are copies of the
year-end balance sheets of Receptopharm as of December 31, 2005 and 2006 and
statements of profit and loss of Receptopharm for each of the fiscal years then
ended (collectively, the “Financial Statements”). Receptopharm has previously
delivered copies of the foregoing Financial Statements to Nutra Pharma. For
purposes of this Agreement, December 31, 2006 is herein referred to as the
“Financial Statement Date” and Receptopharm’s balance sheet dated as of December
31, 2006 is herein referred to as the “Receptopharm Balance Sheet.”
 
2.5 Taxes. Receptopharm has filed its tax returns required to be filed for the
five (5) fiscal years ended December 31, 2006 and has paid all taxes due, if
any, for all such periods. All such returns and reports are accurate and correct
in all material respects. Receptopharm has no liabilities with respect to the
payment of any federal, state, county, local, or other taxes (including any
deficiencies, interest, or penalties) accrued for or applicable to the period
ended on the Effective Time and all such dates and years and periods prior
thereto and for which Receptopharm may at said date have been liable in its own
right or as transferee of the assets of, or as successor to, any other
corporation or entity, except for taxes accrued but not yet due and payable, and
to the knowledge of Receptopharm, no deficiency assessment or proposed
adjustment of any such tax return is pending, proposed or contemplated. To the
knowledge of Receptopharm, none of such income tax returns has been examined or
is currently being examined by the Internal Revenue Service and no deficiency
assessment or proposed adjustment of any such return is pending. There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any tax return of Receptopharm.
 
6

--------------------------------------------------------------------------------


 
2.6 Property.
 
(a) Receptopharm owns no real property. Set forth on Schedule 2.6(a), hereto is
a list of all real property leased by Receptopharm.
 
(b) Receptopharm is the owner of and has good and marketable title to all
material tangible personal property and assets currently in use by Receptopharm,
or in which it has an interest, free and clear of all Liens except for Permitted
Liens. Except as set forth on Schedule 2.6(b), all such material tangible
personal property and assets are in good operating condition and repair subject
only to ordinary wear and tear.
 
2.7 Undisclosed Liabilities. Except for those liabilities that are (i) clearly
reflected or reserved against on the Receptopharm Balance Sheet (or in the notes
thereto), (ii) incurred by Receptopharm since the Financial Statement Date in
the ordinary course of business, (iii) set forth on Schedule 2.7 hereto or (iv)
not required to be reflected or reserved against on Receptopharm Balance Sheet
consistent with Receptopharm’s past practices, Receptopharm does not have any
material outstanding liability of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether due or to become due), except for
those that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Receptopharm.
 
2.8 Litigation and Proceedings. Except as set forth on Schedule 2.8, there are
no material actions, suits, claims, or administrative or other proceedings
pending, asserted or to the knowledge of Receptopharm, threatened, by or against
Receptopharm or adversely affecting Receptopharm or its properties, at law or in
equity, before any Authority which could reasonably be expected to have a
Material Adverse Effect on Receptopharm. To the knowledge of Receptopharm,
Receptopharm is not in default of any judgment, order, writ, injunction, decree,
award, rule, or regulation of any Authority.
 
2.9 Absence of Certain Changes. Since the Receptopharm Balance Sheet Date: (a)
the business of Receptopharm has been conducted in the ordinary course
consistent with past practices (other than with respect to the transactions
contemplated by this Agreement); (b) except as set forth on Schedule 2.9, there
has not been any material change by Receptopharm, when taken as a whole, in its
accounting methods, principles or practices or any of its tax methods, practices
or elections; (c) except as set forth on Schedule 2.9, there has not been any
event, occurrence, development or state of circumstances or facts that has had,
or could reasonably be expected to have a Material Adverse Effect on
Receptopharm; and (d) Receptopharm has not taken any action or omitted to take
any action, which act or omission, if taken after the date of this Agreement,
would result in a breach or violation of Section 4.1(a) of this Agreement.
 
2.10 Intellectual Property.
 
(a) Receptopharm has the right to use, sell or license all Receptopharm
Intellectual Property identified on Schedule 2.10 hereto, free and clear of all
Liens except Permitted Liens, and except for liens of licensors of Receptopharm
Intellectual Property. To the knowledge of Receptopharm, all registrations of
Receptopharm Intellectual Property are valid and enforceable and have been duly
recorded and maintained.
 
7

--------------------------------------------------------------------------------


 
(b) To the knowledge of Receptopharm, the conduct of Receptopharm’s business and
the use of Receptopharm Intellectual Property does not materially infringe or
violate any intellectual property rights of any Person or give rise to any
obligations to any Person as a result of co-authorship, and Receptopharm has not
received any written notice of any claims or threats that Receptopharm’s use of
any of Receptopharm Intellectual Property materially infringes or violates or is
otherwise in conflict with any intellectual property rights of any third party
or that any of Receptopharm Intellectual Property is invalid or unenforceable.
 
2.11 Broker’s or Finder’s Fee. No Person will be entitled to a broker’s,
finder’s, financial advisors or similar fees from Receptopharm in connection
with this Agreement or any of the transactions contemplated hereby based upon
arrangements made by or on behalf of Receptopharm or the Executing Stockholders.
 
2.12 Exclusivity. Except for this Agreement, Receptopharm is not subject to any
binding agreement, letter of intent or other binding or non-binding
understanding with respect to the sale or license of its assets or securities or
any other transaction that could conflict with the matters contemplated by this
Agreement.
 
2.13 Prior Loans to Receptopharm/Paid in Capital Upon Closing. Receptopharm
hereby acknowledges that from March 26, 2006 to February 29, 2008, Nutra Pharma
made various loans to Receptopharm in the aggregate principal amount of
$1,225,000.
 
ARTICLE III.
REPRESENTATION AND WARRANTIES OF NUTRA PHARMA AND ACQUISITION
 
Nutra Pharma and Acquisition represent and warrant to Receptopharm and the
Executing Stockholders as of the date of this Agreement and as of the Effective
Time:
 
3.1 Organization, Good Standing and Corporate Power.
 
(a) Nutra Pharma is a corporation duly organized, validly existing and in good
standing under the laws of the State of California and has the requisite
corporate or other power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Nutra Pharma is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified could not reasonably be expected to individually or
in the aggregate have a Material Adverse Effect on Nutra Pharma.
 
(b) Acquisition is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
or other power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Acquisition is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary, except where the failure to be so
qualified could not reasonably be expected to individually or in the aggregate
have a Material Adverse Effect on Acquisition.
 
8

--------------------------------------------------------------------------------


 
3.2 Capitalization.
 
(a) The authorized capital stock of Nutra Pharma consists of two billion
(2,000,000,000) shares of common stock of which 161,295,682 are issued and
outstanding. The authorized capital stock of Acquisition consists of 25,000,000
shares of common stock, par value $.001 per share (the “Acquisition Common
Stock”), of which [11,944,444] shares of Acquisition Common Stock are issued and
outstanding and all of which are owned by Nutra Pharma. Except as set forth on
Schedule 3.2, there are no outstanding Options relating to the Nutra Pharma
Common Stock or other equity interests of Nutra Pharma pursuant to which Nutra
Pharma is or may become obligated to issue shares of its securities or other
equity interests or any securities convertible into, exchangeable for or
evidencing the right to subscribe for, any shares of the securities or other
equity or other interest of Nutra Pharma.
 
(b) Nutra Pharma has reserved for issuance a sufficient number of authorized and
unissued shares of Nutra Pharma Common Stock to consummate the transactions
contemplated by this Agreement. Upon the issuance of the shares of Nutra Pharma
Common Stock upon the Effective Time of the Merger, such shares of Nutra Pharma
Common Stock will be duly authorized, validly issued, fully paid and
non-assessable and not subject to preemptive rights created by statute or by
Nutra Pharma’s Articles of Incorporation or Bylaws.
 
3.3 Authority Relative to this Agreement; Issuance of Shares.
 
(a) Each of Nutra Pharma and Acquisition has all necessary corporate power and
authority to execute and deliver this Agreement and the agreements contemplated
hereby to which Nutra Pharma is a party and do not require any further corporate
authorization or consent of Nutra Pharma or Acquisition. The execution, delivery
and performance of this Agreement by Nutra Pharma and the consummation by Nutra
Pharma of the Merger and the other transactions contemplated by this Agreement
have been duly and validly authorized by all necessary corporate action of Nutra
Pharma and Acquisition, including any action by its board of directors or
stockholders and do not require any further corporate authorization or consent
of Nutra Pharma or Acquisition and no other corporate proceedings on the part of
Nutra Pharma are necessary to authorize this Agreement or the agreements
contemplated hereby to which Nutra Pharma is a party or to consummate the Merger
and the other transactions contemplated by this Agreement. This Agreement has
been duly and validly executed and delivered by Nutra Pharma and, assuming the
due authorization, execution and delivery by Receptopharm and the Executing
Stockholders, constitutes a legal, valid and binding obligation of Nutra Pharma
enforceable against Nutra Pharma in accordance with its terms, except that: (i)
such enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, or other laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally; and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefore may be brought.
 
9

--------------------------------------------------------------------------------


 
(b) The execution, delivery and performance of this Agreement by Nutra Pharma
and the consummation by Nutra Pharma of the Merger and the other transactions
contemplated by this Agreement do not require the approval of any exchange upon
which where the Nutra Pharma Common Stock is quoted or of any other Authority.
The execution, delivery and performance of this Agreement by Nutra Pharma and
the consummation by Nutra Pharma of the Merger and the other transactions
contemplated by this Agreement do not require the approval of the holders of the
Nutra Pharma Common Stock.
 
3.4 Absence of Undisclosed Liabilities. Except as set forth in Nutra Pharma’s
balance sheet for the year ended December 31, 2006 (the “Nutra Pharma Balance
Sheet”), or set forth on Schedule 3.4, there is no liability (including
unasserted claims, whether known or unknown), whether absolute, contingent,
accrued or otherwise, which is not shown or which is in excess of amounts shown
or reserved for on the Nutra Pharma Balance Sheet, which is not shown or which
is in excess of amounts shown or reserved for in the Nutra Pharma Balance Sheet,
other than immaterial liabilities incurred after the date of Nutra Pharma’s
Balance Sheet in the ordinary course of business consistent with past practices,
and to Nutra Pharma’s knowledge, there is no reasonable basis for assertion
against Nutra Pharma of any such liability, commitment or obligation.
 
3.5 No Conflict; Required Filings and Consents.
 
(a) The execution, delivery and performance of this Agreement and the other
agreements contemplated hereby and the fulfillment of and compliance with the
respective terms hereof and thereof by Nutra Pharma and Acquisition, do not and
will not (i) conflict with or violate the respective Articles of Incorporation
or Bylaws of Nutra Pharma or Acquisition, as the case may be; (ii) conflict with
or violate any Law applicable to Nutra Pharma or any of its subsidiaries or by
which any property or assets of Nutra Pharma or Acquisition is bound or
affected; or (iii) result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any right of termination, amendment, acceleration or cancellation
of, or result in the creation of a Lien on any property or assets of Nutra
Pharma or Acquisition with respect to clause (ii) and (iii) for any such
conflicts, violations, breaches, defaults or other occurrences that have not
had, and could not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect on Nutra Pharma or Acquisition.
 
(b)  The execution, delivery, and performance of this Agreement by Nutra Pharma
and Acquisition will not require any consent, approval, authorization or permit
of, or filing with or notification to, any Authority except as set forth on
Schedule 3.5(b).
 
10

--------------------------------------------------------------------------------


 
3.6 SEC Filings; Financial Statements.
 
(a) Nutra Pharma has filed all statements, forms, reports, schedules and
documents required to be filed by it with the SEC (collectively, including all
exhibits thereto and any registration statement filed since such date, the
“Nutra Pharma SEC Reports”). As of the respective dates on which they were
filed, (i) Nutra Pharma SEC Reports complied in all material respects with the
requirements of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as the case may be, and (ii) none of Nutra Pharma SEC
Reports contained, nor will any forms, reports, schedules or documents filed
after the date of this Agreement contain, any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. No subsidiary of Nutra Pharma is required
to file any form, report, schedule or other document with the SEC.
 
(b) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in Nutra Pharma SEC Reports and in any statement, form,
report, schedule or document filed after the date of this Agreement was, or
will, as the case may be, (i) comply as to form in all material respects with
the published rules and regulations of the SEC; (ii) were prepared in accordance
with GAAP throughout the periods indicated (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
under the Exchange Act) and (iii) present or will present fairly the
consolidated financial position, results of operations and cash flows of Nutra
Pharma and the consolidated Nutra Pharma Subsidiaries as at the respective dates
thereof and for the respective periods indicated therein, except as otherwise
noted therein (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments which were not material in amount).
 
3.7 Absence of Litigation. Except as specifically disclosed in the Nutra Pharma
SEC Reports filed prior to the date of this Agreement, there is no action, suit,
claim or administrative or other proceeding pending or, to the knowledge of
Nutra Pharma, threatened against Nutra Pharma or any of its subsidiaries or any
property or asset of Nutra Pharma or Acquisition or any subsidiary of Nutra
Pharma, before any Authority that could affects Nutra Pharma’s ability to
consummate the transactions contemplated by this Agreement.
 
3.8 Broker’s or Finder’s Fee. No agent, broker, financial adviser, person or
firm is, or shall be, entitled to any fee, commission or broker’s or finder’s
fees in connection with this Agreement or any of the transactions contemplated
hereby for which Receptopharm or the Executing Stockholders could be liable.
 
3.9 Absence of Changes. Since December 31, 2006, Nutra Pharma has not:
 
(a) conducted its business other than in the ordinary course of business
consistent with past practice;
 
(b) made material changes in its accounting principles or practices;
 
11

--------------------------------------------------------------------------------


 
(c) declared or paid any dividends on or made any other distributions (whether
in cash, stock or property) in respect of any of its capital stock, or split,
combined or reclassified any of the Nutra Pharma Common Stock or issued or
authorized the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Nutra Pharma Common Stock;
 
(d) other than upon the exercise of securities that are exercisable or
exchangeable for or convertible into shares of Nutra Pharma Common Stock,
issued, delivered or sold or authorized or proposed the issuance, delivery or
sale of, any shares of Nutra Pharma Common Stock of any class or securities
convertible into, or Options to acquire or entered into other agreements, or
commitment of any character obligating it to issue any shares or other
convertible securities;
 
(e) caused, permitted or proposed any amendments to its Articles of
Incorporation or bylaws;
 
(f) created, incurred, assumed or guaranteed any indebtedness for borrowed money
or entered into as lessee, any capitalized lease obligations (as defined by
GAAP) other than in the ordinary course of business consistent with past
practices;
 
(g) taken any other action which could reasonably be expected to cause any of
the conditions to Closing not to be satisfied; or
 
(h) agreed to do any of the foregoing.
 
ARTICLE IV.
COVENANTS
 
4.1 Conduct of the Business.
 
(a) From and after the date hereof and prior to the Effective Time and except as
may be agreed in writing by Nutra Pharma, or as may be expressly permitted
pursuant to this Agreement, Receptopharm and the Executing Stockholders agree
that Receptopharm:
 
(i) shall conduct its business in the ordinary course;
 
(ii) shall use commercially reasonable efforts to (A) preserve intact its
business organization and goodwill and (B) keep available the services of its
current officers and other key employees and preserve its relationships with
those Persons having business dealings with Receptopharm;
 
(iii) shall promptly notify Nutra Pharma of any change in its condition
(financial or otherwise) or the breach of any representation or warranty
contained herein;
 
12

--------------------------------------------------------------------------------


 
(iv) shall maintain its insurance coverage in such amounts and against such
risks and losses as are customary for Receptopharm;
 
(v) shall not authorize, declare or pay any dividends on or make any
distribution with respect to any shares of its capital stock;
 
(vi) shall not split, combine or reclassify any of its capital stock or other
equity interests or issue or authorize or issue any other equity interests in
respect of, in lieu of or in substitution for, shares of its capital stock or
other equity interests other than the issuance of capital stock pursuant to
options, warrants and convertible Receptopharm Securities outstanding as of the
date of this Agreement;
 
(vii) shall not (A) increase the rate of compensation of any employee, except
for increases or bonuses occurring in the ordinary course of business, (B) enter
into or amend any employment, severance or similar agreements or arrangements
with any of its present or former directors or officers, or (C) enter into,
adopt or amend any other Receptopharm Employee Benefit Plan;
 
(viii) shall not terminate any executive officer without cause if the
termination would entitle such executive officer to receive enhanced separation
payments upon consummation of the Merger;
 
(ix) shall not authorize or announce an intention to authorize or propose, or
enter into an agreement with respect to, any merger, consolidation or business
combination (other than the Merger) and shall not purchase a substantial portion
of the assets or equity or other securities of any business;
 
(x) shall not adopt any amendment to its Articles of Incorporation or Bylaws;
 
(xi) shall not incur or assume or any indebtedness or any other liabilities
other than those liabilities incurred in the ordinary course of business;
 
(xii) shall not (A) make any loans, advances or capital contributions to, or
investments in, any other Person, or (B) pay, discharge or satisfy any claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than indebtedness, issuances of debt securities,
guaranties, loans, advances, capital contributions, investments, payments,
discharges or satisfactions incurred or committed to in the ordinary course of
business;
 
(xiii) shall not sell, lease, license, mortgage or otherwise encumber or subject
to any Lien or otherwise dispose of any of its properties or assets (including
securitizations), other than in the ordinary course of business;
 
13

--------------------------------------------------------------------------------


 
(xiv) shall not enter into any agreement or arrangement that limits or otherwise
restricts Receptopharm or that would, be reasonably likely to limit or restrict
Receptopharm from engaging or competing in any line of business in any
geographic area;
 
(xv) shall not settle or compromise any material claim, action or proceeding
(including any material claim, action or proceeding relating to Taxes) involving
money damages, except in the ordinary course of business;
 
(xvi) shall not make or change any material tax election or change its fiscal
year;
 
(xvii) except as required by an Authority, shall not change its methods of
accounting (including making any material write-off or reduction in the carrying
value of any assets), other than as agreed by Receptopharm’s independent
auditors;
 
(xviii) shall not take any action that is reasonably likely to delay or
materially or adversely affect the ability of any of the Parties hereto to
obtain any consent, authorization, order or approval of any governmental
commission, board or other regulatory body or the expiration of any applicable
waiting period required to consummate the transactions contemplated by this
Agreement; and
 
(xix) shall not agree, in writing or otherwise, to take any of the foregoing
actions or take any action which would result in any of the conditions to the
Merger set forth in Article V not being satisfied.
 
(b) From and after the date hereof and prior to the Effective Time and except as
may be expressly permitted pursuant to this Agreement, or as set forth in
Schedule 4.1(b), Nutra Pharma:
 
(i) shall promptly deliver to Receptopharm true and correct copies of any
report, statement or schedule filed with the SEC subsequent to the date of this
Agreement;
 
(ii) shall not split, combine or reclassify any of its capital stock;
 
(iii) shall not authorize, propose or announce an intention to authorize or
propose, or enter into an agreement with respect to, any merger, consolidation
or business combination;
 
14

--------------------------------------------------------------------------------


 
(iv) shall not issue or authorize the issuance of, or agree to issue or sell any
shares of its capital stock of any class, or any other equity interests (in each
case, whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) which would result
in a change of the voting control of Nutra Pharma; and
 
(v) shall not take any action that is reasonably likely to delay the ability of
any of the Parties hereto to obtain any consent, authorization, order or
approval of any governmental commission, board or other regulatory body or the
expiration of any applicable waiting period required to consummate the
transactions contemplated by this Agreement.
 
4.2 Consents. Subject to the terms and conditions of this Agreement, the Parties
shall use their commercially reasonable efforts to make, or cause to be made,
all filings and use commercially reasonable efforts to obtain, or cause to be
obtained, all assignments, Permits, authorizations, consents and approvals of
Authorities and other third parties necessary, proper or advisable to consummate
the transactions contemplated by this Agreement. The Parties shall use their
commercially reasonable efforts to furnish, or cause to be furnished, to one
another such information and assistance as such other party may reasonably
request in connection with the foregoing and shall provide one another with
copies of all filings and or documents made by Receptopharm with any
governmental authority or other third party or any other information supplied by
such Party to a Authority or other third party in connection with the
transactions contemplated by this Agreement.
 
4.3 Public Announcements. No press release or other public announcement shall be
released by any Party without prior written mutual agreement.
 
4.4 Board of Directors. Nutra Pharma shall appoint Paul F. Reid and Harold H.
Rumph to Nutra Pharma’s Board of Directors. Nutra Pharma shall take all actions
necessary and appropriate so that from and after the Effective Time such
representation comprises no less than forty percent (40%) of the membership of
Nutra Pharma’s Board of Directors. Nutra Pharma shall file all required forms
with the SEC pertaining to such appointments.
 
4.5 Tax-Free Reorganization Treatment. To the extent consistent with the other
terms and conditions of this Agreement, the Executing Stockholders, Nutra
Pharma, Acquisition and Receptopharm shall use all commercially reasonable
efforts to cause the transactions contemplated by this Agreement to be treated
as a “reorganization” within the meaning of Section 368(a)(1)(B) of the Code to
the maximum extent permissible and shall not knowingly take or fail to take any
action which action or failure to act would jeopardize the qualification of the
Merger as a “reorganization” within the meaning of Section 368 of the Code.
 
15

--------------------------------------------------------------------------------


 
4.6 Exclusivity. From and after the date hereof until the Effective Time or
other termination hereof, neither the Executing Stockholders nor Receptopharm
shall, directly or indirectly, (i) encourage, solicit, initiate, engage or
participate in discussions or negotiations with any person or entity (other than
Nutra Pharma) concerning any merger, consolidation, sale of material assets, or
other business combination involving Receptopharm or any division of
Receptopharm, or to sell the Receptopharm Common Stock, or (ii) provide any
non-public information concerning prospective acquirer (other than Nutra
Pharma).
 
4.7 Stand-Alone Subsidiary. From and after the Effective Time, Nutra Pharma and
Receptopharm acknowledge and agree that Receptopharm shall be a stand-alone
subsidiary of Nutra Pharma and shall remain a stand-alone subsidiary of Nutra
Pharma for a period of not less than two (2) years from the Effective Time.
 
4.8 Security Act Provisions.
 
(a) Each Executing Stockholder acknowledges that the shares of Nutra Pharma
Common Stock to be received in connection with the consummation of the Merger
are being acquired for its own account and not with the present view of
disposing of such shares except (i) pursuant to an effective registration
statement under the Securities Act of 1933 or (ii) in any other transaction
which, in the opinion of counsel, acceptable to Nutra Pharma, is exempt from
registration under the Securities Act or the rules and regulations of the SEC
thereunder. In order to effectuate the covenants of this subsection 4.8(a), an
appropriate restrictive legend in the form set forth on Schedule 4.8(a) will be
placed on the certificate representing the Nutra Pharma Securities at the time
of distribution of such shares by Nutra Pharma pursuant to this Agreement, and
stop transfer instructions shall be placed with the transfer agent for the Nutra
Pharma Securities.
 
(b) Each Executing Stockholder is aware that the shares of Nutra Pharma Common
Stock to be received have not been registered pursuant to the Securities Act
and, therefore, the shares may not be re-offered or re-sold except through a
valid registration statement or pursuant to a valid exemption from the
registration requirements of the Securities Act.
 
ARTICLE V.
CONDITIONS OF CLOSING
 
5.1 Mutual Conditions Precedent. The respective obligations of the Parties to
consummate the Merger shall be subject to the fulfillment at or prior to the
Effective Time, of the following conditions (any of which may be waived, to the
extent permitted by Law, in writing, in whole or in part, by the party to which
such condition is owed):
 
(a) All consents, approvals, orders or authorizations of, or registrations,
declarations or filings with, any Authority required by or with respect to
Receptopharm, Nutra Pharma, Acquisition or any Executing Stockholder in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby shall have been obtained or made.
 
16

--------------------------------------------------------------------------------


 
(b) This Agreement, and the transactions contemplated by this Agreement shall,
if necessary, have received the requisite approval and authorization of the
shareholders of Nutra Pharma in accordance with applicable requirements of Law
and the Articles of Incorporation and Bylaws of Nutra Pharma.
 
(c) No requirement of Law shall have been enacted or promulgated which prohibits
the consummation of the transactions contemplated by this Agreement; and there
shall be no order or injunction of a court of competent jurisdiction in effect
precluding consummation of the transactions contemplated by this Agreement.
 
(d) No action, suit or proceeding shall be pending before any Authority wherein
an unfavorable judgment, order, decree, stipulation or injunction would prevent
consummation of any of the transactions contemplated by this Agreement or cause
any of the transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect.
 
(e) There shall not have occurred and be continuing a declaration of banking
moratorium by federal or New York authorities or any suspension of payments in
respect of banks in the United States that regularly participate in the market
in loans to large corporations, in each case which would prevent the acceptance
for payment or the payment for Nutra Pharma Common Stock accepted for payment
hereunder.
 
5.2 Conditions to the Obligations of Nutra Pharma and Acquisition. The
obligations of Nutra Pharma and Acquisition to consummate the Merger are subject
to the satisfaction or waiver in writing by Nutra Pharma of the following
additional conditions:
 
(a) Each of the representations and warranties of Receptopharm and the Executing
Stockholders contained in this Agreement shall be true and correct as of the
Effective Time, as though made at and as of the Effective Time, except to the
extent those representations and warranties address matters only as of a
particular date, and except to the extent that the failure of the
representations and warranties to be so true and correct could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
upon Receptopharm.
 
(b) Receptopharm shall have performed or complied in all respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.
 
(c) No action, suit or proceeding shall be pending before any Authority wherein
an unfavorable judgment, order, decree, stipulation or injunction would prevent
consummation of any of the transactions contemplated by this Agreement or cause
any of the transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect.
 
17

--------------------------------------------------------------------------------


 
(d) Receptopharm and the Executing Stockholders shall have furnished to Nutra
Pharma and Acquisition such further documents and certificates as Nutra Pharma
and Acquisition may reasonably request to evidence compliance with the
conditions set forth in this Agreement.
 
5.3 Conditions to the Obligations of Receptopharm. The obligations of
Receptopharm and the Executing Stockholders to consummate the Merger are subject
to the satisfaction or waiver in writing by Receptopharm of the following
additional conditions:
 
(a) Each of the representations and warranties of Nutra Pharma and Acquisition
contained in this Agreement shall be true and correct as of the Effective Time,
as though made at and as of the Effective Time, except to the extent those
representations and warranties address matters only as of a particular date, and
except to the extent that the failure of the representations and warranties to
be so true and correct could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect on Nutra Pharma.
 
(b) Nutra Pharma and Acquisition shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.
 
(c) No action, suit or proceeding shall be pending before any Authority wherein
an unfavorable judgment, order, decree, stipulation or injunction would prevent
consummation of any of the transactions contemplated by this Agreement or cause
any of the transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect.
 
(d) Nutra Pharma shall have delivered the shares of Nutra Pharma Common Stock
issuable pursuant to Section 1.7(b) hereof.
 
(e) Receptopharm shall have received from Nutra Pharma such other documents as
Receptopharm may reasonably request.
 
18

--------------------------------------------------------------------------------


 
ARTICLE VI.
REGISTRATION RIGHTS
 
6.1 Right to Include Registrable Securities. If at any time Nutra Pharma
proposes to register any shares of Nutra Pharma Common Stock under the
Securities Act (other than any registration by and for the account of Nutra
Pharma of securities issued pursuant to any employee benefit or similar plan,
including employee stock and stock option plans, or any dividend reinvestment
plan), either in connection with a primary offering for cash for the account of
Nutra Pharma or a secondary offering or a combination thereof, Nutra Pharma
will, each time it intends to effect such a registration, give written notice to
all Holders of Registrable Securities at least fifteen (15) business days prior
to the anticipated filing date of a Registration Statement with the SEC
pertaining thereto, informing such Holders of its intent to file such
Registration Statement and of the Holders’ rights to request the registration of
the Registrable Securities held by the Holders under this Section 6.1 (the
“Notice”); provided, that if in the reasonable opinion of Nutra Pharma such
fifteen (15) business day period would materially interfere with the ability of
Nutra Pharma to effect a registration and issue and sell securities pursuant to
such registration, such period may be reduced to a period of not less than ten
(10) business days as reasonably determined by Nutra Pharma. Upon the written
request of any Holder made within seven (7) business days after any such Notice
is given (which request shall specify the Registrable Securities intended to be
disposed of by such Holder and, unless the applicable registration is intended
to effect a primary offering of shares of Nutra Pharma Common Stock for cash for
the account of Nutra Pharma, the intended method of distribution thereof), Nutra
Pharma will use its commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which Nutra Pharma has
been so requested to register by such Holders to the extent required to permit
the disposition (in accordance with the intended methods of distribution
thereof) of the Registrable Securities so requested to be registered, including,
if necessary, by filing with the SEC a post-effective amendment or a supplement
to the Registration Statement or the related prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form used
by Nutra Pharma for such Registration Statement by the Securities Act, any state
securities or blue sky laws, or any rules and regulations thereunder; provided,
however, that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, Nutra Pharma shall
determine for any reason not to register or to delay registration of such
securities, Nutra Pharma may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, thereupon, (A) in
the case of a determination not to register, Nutra Pharma shall be relieved of
its obligation (other than with respect to any future and additional
registrations as set forth in and pursuant to this Section 6.1 hereof) to
register any Registrable Securities in connection with and only with respect to
such terminated registration (but not from its obligation to pay the
Registration Expenses incurred in connection therewith) and (B) in the case of a
determination to delay such registration, Nutra Pharma shall be permitted to
delay registration of any Registrable Securities requested to be included in
such Registration Statement for the same period as the delay in registering such
other securities.
 
6.2 Expenses. Nutra Pharma agrees to pay all Registration Expenses in connection
with each registration effected in accordance with this Article VI.
 
19

--------------------------------------------------------------------------------


 
ARTICLE VII.
INDEMNIFICATION
 
7.1 Indemnification by Receptopharm. Subject to Section 7.4(a) hereof, the
Executing Stockholders, severally (based on their pro rata ownership of the
shares of Nutra Pharma Common Stock issued in connection with the Merger) and
not jointly, agree to indemnify and hold Nutra Pharma harmless from and against
any and all losses, costs and expenses (hereinafter, a “Loss” and collectively,
“Losses”) suffered by Nutra Pharma resulting from, arising out of, or incurred
with respect to any liability incurred by Nutra Pharma as a result of the breach
of the representation or warranty contained in Section 2.12 (Exclusivity) of
this Agreement or the breach of the covenant contained in Section 4.6 of this
Agreement.
 
7.2 Indemnification by Nutra Pharma. Subject to Section 7.4(b) hereof, Nutra
Pharma agrees to indemnify Receptopharm and the Executing Stockholders and hold
each of them harmless from and against any and all Losses, arising out of or
resulting from the breach of (i) the representations and warranties contained in
Sections 3.1 (Organization, Good Standing and Corporate Power), 3.2
(Capitalization), 3.3(a) and 3.3(b) (Authority Relative to this Agreement;
Issuance of Shares), 3.4 (Absence of Undisclosed Liabilities), 3.5 (No Conflict;
Required Filings and Consents), 3.8 (Broker’s or Finder’s Fee) of this
Agreement; and (ii) any covenant made by Nutra Pharma or Acquisition contained
in this Agreement.
 
7.3 Survival of Representations, Warranties and Agreements. All of the terms and
conditions of this Agreement, together with the representations, warranties,
covenants and agreements contained herein or in any instrument or document
delivered or to be delivered pursuant to this Agreement, shall survive the
execution of this Agreement and the Effective Time until all obligations set
forth therein shall have been performed and satisfied notwithstanding any
investigation heretofore or hereafter made by or on behalf of any Party as
follows: (a) the representations and warranties in Sections 3.1 (Organization,
Good Standing and Corporate Power), 3.2 (Capitalization), 3.3(a) and 3.3(b)
(Authority Relative to this Agreement; Issuance of Shares), 3.4 (Absence of
Undisclosed Liabilities), 3.5 (No Conflict; Required Filings and Consents), 3.8
(Broker’s or Finder’s Fee) shall survive indefinitely and shall not terminate;
(b) the representation and warranty contained in Section 2.12 (Exclusivity)
shall terminate upon the six (6) month period commencing on the Effective Time;
and (iii) all other representations and warranties in this Agreement shall
terminate on the Effective Time.
 
20

--------------------------------------------------------------------------------


 
7.4 Limitations on Indemnification.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, after
the Effective Time, the aggregate maximum amount of indemnifiable Losses which
may be recovered from the Executing Stockholders by Nutra Pharma pursuant to
Section 7.1 hereof shall not exceed $30,000 in the aggregate; provided that to
the extent the Executing Stockholders shall be liable to Nutra Pharma pursuant
to Section 7.1 for any Losses, such indemnification claim may be satisfied by
the Executing Stockholders, in their sole discretion, by delivery of a number of
shares of Nutra Pharma Common Stock having a fair market value (as determined
below in this Section 7.4) equal to the amount of such Losses but in no event to
exceed $30,000. For purposes of this Section 7.4(a), the shares of Nutra Pharma
Common Stock used by the Executing Stockholders to satisfy any indemnification
claim shall have a fair market value equal to the greater of (a) closing price
of Nutra Pharma Common Stock on the Effective Time (as reported on the OTCBB or
other electronic quotation system on which the Nutra Pharma Common Stock is then
quoted) and (b) the closing price of the Nutra Pharma Common Stock on the
business day immediately preceding the day on which such shares are delivered to
Nutra Pharma (as reported on the OTCBB or other electronic quotation system on
which the Nutra Pharma Common Stock is then quoted) to satisfy any such
indemnification claim.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, after
the Effective Time, the aggregate maximum amount of indemnifiable Losses that
may be recovered by the Receptopharm stockholders from Nutra Pharma pursuant to
Section 7.2 hereof shall not exceed $30,000 in the aggregate.
 
7.5 Notice of Claim.
 
(a) Any Party seeking indemnification hereunder (the “Indemnified Party”) shall
promptly after obtaining knowledge, give to the party obligated to provide
indemnification (the “Indemnitor”) a notice describing any claim, liability or
obligation for which the Indemnitor may be required under this Agreement to
indemnify such Indemnified Party. If such indemnity obligation arises from the
claim of a third party, the Indemnitor shall have the right to defend the
Indemnified Party against the third party claim with counsel of its choice so
long as the Indemnitor gives written notice to the Indemnified Party within
fifteen days after the Indemnified Party has given notice of the third party
claim that the Indemnitor will defend such claim. The Indemnified Party and the
Indemnitor shall cooperate in the defense of any third party claims. In the
event that the Indemnitor assumes or participates in the defense of such third
party claim as provided herein, the Indemnified Party shall make available to
the Indemnitor all relevant records and take such other action and sign such
documents as are reasonably necessary to defend such third party claim in a
timely manner. If the Indemnified Party shall be required by judgment or a
settlement agreement to pay any amount in respect of any obligation or liability
against which the Indemnitor has agreed to indemnify the Indemnified Party under
this Agreement, the Indemnitor shall promptly reimburse the Indemnified party in
an amount equal to the amount of such payment plus all documented expenses
incurred by such Indemnified Party in connection with such obligation or
liability subject to this Article VII. No Indemnitor, in the defense of any such
claim, shall, except with the written consent of the Indemnified Party, consent
to entry of any judgment or enter into any settlement that does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim. In
the event that the Indemnitor does not accept the defense of any matter for
which it is entitled to assume as provided above, the Indemnified Party shall
have the full right to defend such claim.
 
21

--------------------------------------------------------------------------------


 
(b) Prior to paying or settling any claim against which an Indemnitor is, or may
be, obligated under this Agreement to indemnify an Indemnified Party, the
Indemnified Party must first supply the Indemnitor with a copy of a final court
judgment or decree holding the Indemnified Party liable on such claim or failing
such judgment or decree, must first receive the written approval of the terms
and conditions of such settlement from the Indemnitor, which shall not be
unreasonably withheld.
 
ARTICLE VIII.
GENERAL
 
8.1 Extension; Waiver.
 
(a) At any time prior to the Effective Time, the Parties, by action taken by or
on behalf of the respective Boards of Directors of Receptopharm and Nutra
Pharma, may (i) upon the mutual consent of the Parties, extend the time for the
performance of any of the obligations or other acts of the other Parties; (ii)
waive any inaccuracies in the representations and warranties contained herein by
any other applicable Party or in any document, certificate or writing delivered
pursuant hereto by any other applicable Party; or (iii) waive compliance by the
other Party with any of the agreements or conditions contained herein.
Notwithstanding the foregoing, no failure or delay by Receptopharm or Nutra
Pharma in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder. Any agreement on the part of any Party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such Party.
 
(b) Except as provided in this Agreement, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any Party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.
 
8.2 Expenses. Whether or not the Merger is consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such expenses.
 
8.3 Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties hereto.
 
8.4 Entire Agreement. This Agreement (including the exhibits, schedules and
instruments referred to herein) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the Parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon any Party hereto unless made in writing and signed by all Parties hereto.
 
22

--------------------------------------------------------------------------------


 
8.5 No Strict Construction. Notwithstanding the fact that this Agreement has
been drafted or prepared by one of the Parties, each of the Parties confirms
that both it and its counsel have reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties, and the
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Party. Accordingly, any rule of Law or any legal decision
that would require interpretation of any claimed ambiguity in this Agreement
against the Party that drafted it has no application and is expressly waived by
each Party.
 
8.6 Headings. Headings of the articles and sections of this Agreement and table
of contents are for the convenience of the Parties only and shall be given no
substantive or interpretative effect whatsoever.
 
8.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its rules of
conflict of laws.
 
8.8 Assignment; Binding Effect; Benefit. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
Parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other Parties. Any assignment in violation of the
preceding sentence shall be void. Subject to the preceding two sentences, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors and assigns. Notwithstanding anything
contained in this Agreement to the contrary. Nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the Parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
8.9 Notices. Except as otherwise provided herein, any notice required to be
given hereunder shall be sufficient if in writing and sent by facsimile
transmission (which is confirmed) or by courier service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:
 
(a) If to Receptopharm:


Receptopharm, Inc.
1537 NW 65th Avenue
Plantation, Florida 33313
Attention: Harold Rumph
 
23

--------------------------------------------------------------------------------


 
with a copy to (which shall not constitute notice to Receptopharm):
 
Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A.
Museum Tower
150 West Flagler Street
Suite 2200
Miami, Florida 33130
Attention: Jeffrey Oshinsky, Esq.
 
(b) If to the Executing Stockholders, to the names and addresses listed on the
signature pages hereto.
 
(c) If to Nutra Pharma:


Nutra Pharma Corp.
791 Park of Commerce Boulevard
Suite 300
Boca Raton, Florida 33487
Attention: Rik Deitsch, Chief Executive Officer


with a copy to (which shall not constitute notice to Nutra Pharma):
 
Frederick M. Lehrer, Esquire
Hamilton & Lehrer, P.A.
101 Plaza Real South, Suite 201
Boca Raton, Florida 33432
 
or to such other address as any Party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.
 
8.10 Enforcement of Agreement.
 
(a) The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with its specific terms or was otherwise breached. It is accordingly agreed that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which they are entitled at
law or in equity.
 
(b) Each of the Parties hereto: (i) consents to submit itself to the personal
jurisdiction of any Florida state court or any federal court located in the
State of Florida in the event any dispute arises out of this Agreement or any of
the transactions contemplated herein; (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court; (iii) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated herein in any court other
than any Florida state court or any federal court sitting in the State of
Florida; and (iv) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement or any of the transactions
contemplated herein.
 
24

--------------------------------------------------------------------------------


 
8.11 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable, the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.
 
8.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE FOREGOING.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.
 
8.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or e-mail transmission) in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which when taken
together shall constitute one and the same Agreement.
 
ARTICLE IX.
DEFINITIONS; INTERPRETATION
 
9.1 Interpretation. In this Agreement:
 
(a) Unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, words denoting any gender shall include
all genders, and words denoting natural persons shall include corporations and
partnerships and vice versa.
 
(b) Whenever the words “include,” includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
 
(c) The phrase “to the Knowledge of Receptopharm” shall mean the actual
knowledge of Paul F. Reid, Harold H. Rumph and Laurence N. Raymond after
reasonable investigation of the parties responsible for such matters.
 
(d) The phrase “to the Knowledge of Nutra Pharma” shall mean the actual
knowledge of Rik Deitsch after reasonable investigation of the parties
responsible for such matters.
 
25

--------------------------------------------------------------------------------


 
9.2 Definitions
 
“Acquisition” has the meaning set forth in the preamble of this Agreement.
 
“Agreement” has the meaning set forth in the preamble of this Agreement.
 
“Articles of Merger” has the meaning set forth in Section 1.2 of this Agreement.
 
“Authority” means any governmental, regulatory or administrative body, agency,
commission, board, arbitrator or authority, any court or judicial authority, any
public, private or industry regulatory authority, whether international,
national, federal, state or local.
 
“Closing” means the consummation of the transactions contemplated by this
Agreement.
 
“Dissenting Shares” means the shares of Receptopharm Common Stock owned of
record or beneficially by Dissenting Stockholders.
 
“Dissenting Stockholder” has the meaning set forth in Section 1.11(b) of this
Agreement.
 
“Effective Time” has the meaning set forth in Section 1.3 of this Agreement.
 
“Exchange Agent” has the meaning set forth in Section 1.10 of this Agreement.
 
“Executing Stockholders” has the meaning set forth in the preamble of this
Agreement.
 
“Holder” or “Holders” means the stockholders of Receptopharm that receive
Registrable Securities pursuant to this Agreement.
 
“Indemnified Party” has the meaning set forth in Section 7.5(a) of this
Agreement.
 
“Indemnitor” has the meaning set forth in Section 7.5(a) of this Agreement.
 
“Law” means any rule, law, code, statute, regulation, ordinance, requirement,
announcement, policy, guideline, rule of common law or other binding action of
or by an Authority and any judicial interpretation thereof.
 
“Liens” means any lien, encumbrance, charge or assessment of any kind or nature.
 
26

--------------------------------------------------------------------------------


 
“Loss” or “Losses” has the meaning set forth in Section 7.1 of this Agreement.
 
“Material Adverse Effect” means
 
(a) with respect to Receptopharm, any circumstances, state of facts or matters
which might reasonably be expected to (i) have a material adverse effect in
respect of the business, operations, properties, assets, condition (financial or
otherwise) or results of Receptopharm or (ii) materially impair the ability of
Receptopharm to consummate the transactions contemplated by this Agreement;
provided that a Material Adverse Effect with respect to Receptopharm shall not
include any effect that is attributable to (x) general business, economic or
financial conditions or changes affecting the industry generally in which
Receptopharm operates in each case, so long as Receptopharm is not
disproportionately impacted thereby relative to other companies in the same
industry, (y) the announcement or pendency of the transactions contemplated
hereby or any change or effect arising out of actions contemplated or required
by this Agreement or any actions or omissions of Receptopharm and/or the
Executing Stockholders taken with the prior written consent of Nutra Pharma or
(z) force majeure events, disruptions of supplies or acts of terrorism, warm,
acts of God, national or international political or social conditions, including
the engagement by the United States in hostilities, whether or not pursuant to
the declaration of a national emergency or war in each case, so long as
Receptopharm is not disproportionately impacted thereby; and
 
(b) with respect to Nutra Pharma, any circumstances, state of facts or matters
which might reasonably be expected to (i) have a material adverse effect in
respect of the business, operations, properties, assets, condition (financial or
otherwise) or results of Nutra Pharma or (ii) materially impair the ability of
Nutra Pharma to consummate the transactions contemplated by this Agreement;
provided that a Material Adverse Effect with respect to Nutra Pharma shall not
include any effect that is attributable to (x) general business, economic or
financial conditions or changes affecting the industry generally in which Nutra
Pharma operates in each case, so long as Nutra Pharma is not disproportionately
impacted thereby relative to other companies in the same industry, (y) the
announcement or pendency of the transactions contemplated hereby or (z) force
majeure events, disruptions of supplies or acts of terrorism, warm, acts of God,
national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war in each case, so long as Nutra Pharma
is not disproportionately impacted thereby.
 
“Merger” has the meaning set forth in Section 1.1 of this Agreement.
 
“Nutra Pharma” has the meaning set forth in the preamble of this Agreement.
 
27

--------------------------------------------------------------------------------


 
“Nutra Pharma Ancillary Agreement” means all agreements, instruments and
documents being or to be executed and delivered by Nutra Pharma or Acquisition
under this Agreement or in connection herewith.
 
“Nutra Pharma Balance Sheet” has the meaning set forth in Section 3.4 of this
Agreement.
 
“Nutra Pharma Common Stock” has the meaning set forth in Section 1.7(b) of this
Agreement.
 
“Nutra Pharma SEC Reports” has the meaning set forth in Section 3.6(a) of this
Agreement.
 
“Options” means any options, warrants, rights, subscriptions, claims, agreements
or obligations, by which Receptopharm is bound to issue any additional shares of
its capital stock or an interest in its equity or rights pursuant to which any
Person has a right to purchase shares of Receptopharm’s capital stock or an
interest in its equity.
 
“Parties” has the meaning set forth in the preamble of this Agreement.
 
“Permits” means all permits, licenses, registrations, certificates, franchises,
qualifications or approvals required by any Authority or other Person.
 
“Permitted Liens” means (a) statutory Liens not yet delinquent and immaterial in
amount; (b) such imperfections or irregularities of title or Liens as do not
materially detract from or interfere with the present use of the properties or
assets subject thereto or affected thereby, otherwise impair present business
operations at such properties, or do not detract from the value of such
properties and assets; (c) Liens reflected in the Financial Statements or the
notes thereto; (d) the rights of customers of Receptopharm with respect to
inventory or work in progress under purchase orders or contracts entered into by
Receptopharm in the ordinary course of business; (e) mechanics’, carriers’,
workers’, repairmen’s, warehousemen’s, or other similar Liens arising in the
ordinary course of business in respect of obligations not overdue and immaterial
in amount or which are being contested in good faith and covered by a bond in an
amount at least equal to the amount of the Lien; and (f) deposits or pledges to
secure workmen’s compensation, unemployment insurance, old age benefits or other
social security obligations in connection with, or to secure the performance of,
bids, tenders, trade contracts not for the payment of money or leases, or to
secure statutory obligations or surety or appeal bonds or other pledges or
deposits for purposes of like nature in the ordinary course of business and
immaterial in amount.
 
“Person” means any corporation, partnership, joint venture, limited liability
company, organization, entity, Authority or natural person.
 
28

--------------------------------------------------------------------------------


 
“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary Prospectus, and any such Prospectus as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities and by all other
amendments and supplements to such Prospectus, including post-effective
amendments, and in each case all material incorporated by reference therein.
 
“Receptopharm” has the meaning set forth in the preamble of this Agreement.
 
“Receptopharm Balance Sheet” has the meaning set forth in Section 2.4 of this
Agreement.
 
“Receptopharm Certificate” has the meaning set forth in Section 1.8 of this
Agreement.
 
“Receptopharm Common Stock” has the meaning set forth in the recitals of this
Agreement.
 
“Receptopharm Intellectual Property” means all of the following which are
necessary to conduct the business of Receptopharm as presently conducted or as
currently proposed to be conducted: (i) trademarks, trade dress, service marks,
copyrights, logos, trade names, corporate names and all registrations and
applications to register the same; (ii) patents and pending patent applications;
(iii) all material computer software programs, databases and compilations; (iv)
all technology, know-how and trade secrets; and (v) all material licenses and
agreements to which Receptopharm is a party which relate to any of the
foregoing.
 
“Registrable Securities” means the shares of Nutra Pharma Common Stock issued to
the stockholders of Receptopharm pursuant to this Agreement or with respect to
such Nutra Pharma Common Stock (w) upon any conversion or exchange thereof, (x)
by way of stock dividend or stock split, (y) in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization or (z)
otherwise, in all cases subject to Article VI of this Agreement. As to any
particular Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement, (B) such securities shall have been sold in reliance upon Rule 144,
(C) such securities shall have been otherwise transferred, new certificates for
such securities not bearing a legend restricting further transfer shall have
been delivered by the Company and subsequent disposition of such securities
shall not require registration or qualification of such securities under the
Securities Act or any similar state law then in force, or (D) such securities
shall have ceased to be outstanding.
 
29

--------------------------------------------------------------------------------


 
“Registration Expenses” means all expenses incident to Nutra Pharma’s
performance of or compliance with this Agreement, including, without limitation,
(i) all registration, listing, qualification and filing fees (including NASD
filing fees), (ii) fees and disbursements of counsel for the Company, (iii)
accounting fees, (iv) blue sky fees and expenses (including counsel fees in
connection with the preparation of a blue sky memorandum and legal investment
survey and NASD filings), and (v) all printing, distributing, mailing and
delivery expenses for any Registration Statement, any Prospectus, transmittal
letters, securities certificates and other documents relating to the performance
of and compliance with Article VI of this Agreement.
 
“Registration Statement” means any registration statement of Nutra Pharma,
including a Shelf Registration Statement, which covers the sale of any
Registrable Securities by Holders, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“SEC” means the Securities and Exchange Commission.
 
“Stock Plans” has the meaning set forth in Section 1.9 of this Agreement.
 
[Signature Page Follows]
 
30

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement on the date first set forth above.



 
NUTRA PHARMA CORP.
     
/s/ Rik J. Deitsch

--------------------------------------------------------------------------------

 
Rik J. Deitsch, President
     
NP ACQUISITION CORPORATION
     
/s/ Rik J. Deitsch
 
Rik J. Deitsch, President
     
RECEPTOPHARM, INC.
     
/s/ Harold H.Rumph
 
Harold H. Rumph, President
     
EXECUTING STOCKHOLDERS:
     
/s/ Paul F. Reid
 
Paul F. Reid, Ph.D
     
Address:
     
 
 
 
 
 
     
/s/ Harold H. Rumph
 
Harold H. Rumph
     
Address:
               

 
31

--------------------------------------------------------------------------------


 

 
/s/ Laurence N. Raymond
 
Laurence N. Raymond, Ph. D
     
Address:
     
 
 
 
 
 
     
/s/ John David Schmidt
 
John David Schmidt
     
Address:
     
 
 
 
 
 

 
32

--------------------------------------------------------------------------------

